FILED
                             NOT FOR PUBLICATION                            FEB 26 2010

                                                                        MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                     U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



 ANA LUISA RENTERIA DE TORRES,                    Nos. 07-71511
                                                       07-73325
               Petitioner,
                                                  Agency No. A077-963-531
   v.

 ERIC H. HOLDER Jr., Attorney General,            MEMORANDUM *

               Respondent.



                       On Petitions for Review of Orders of the
                           Board of Immigration Appeals

                             Submitted February 16, 2010 **

Before:        FERNANDEZ, GOULD, and M. SMITH, Circuit Judges.

        In these consolidated petitions, Ana Luisa Renteria De Torres, a native and

citizen of Mexico, petitions for review of the Board of Immigration Appeals’

(“BIA”) orders denying her motion to reopen based on ineffective assistance of



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).

JT/Research
counsel and denying her motion to reconsider. We have jurisdiction pursuant to

8 U.S.C. § 1252. We review for abuse of discretion the denial of motions to

reopen and to reconsider, Cano-Merida v. INS, 311 F.3d 960, 964 (9th Cir. 2002),

and review de novo questions of law, Mohammed v. Gonzales, 400 F.3d 785, 791-

92 (9th Cir. 2005). We deny the petitions for review.

        The BIA did not abuse its discretion in denying Renteria De Torres’ motion

to reopen because she presented insufficient evidence to establish prejudice. See

Rojas-Garcia v. Ashcroft, 339 F.3d 814, 826 (9th Cir. 2003) (to prevail on an

ineffective assistance of counsel claim a petitioner must demonstrate prejudice).

        The BIA also did not abuse its discretion in denying Renteria De Torres’

motion to reconsider because the motion failed to identify any error of fact or law

in the BIA’s March 22, 2007 order. See 8 C.F.R. § 1003.2(b).

        PETITIONS FOR REVIEW DENIED.




JT/Research                               2                                     07-73325